Case 5:20-cv-00151-TAD-MLH Document 31 Filed 09/14/20 Page 1 of 1 PageID #: 470




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION

 CRU SHREVEPORT, LLC                               CIVIL ACTION NO. 5:20-0151

 VERSUS                                            JUDGE TERRY A. DOUGHTY

 UNITED NATIONAL INSURANCE                         MAG. JUDGE MARK L. HORNSBY
 COMPANY


                                           ORDER

        Considering the foregoing,

        IT IS ORDERED that Defendant United National Insurance Company’s (“UNIC”)

 Motion for Expedited Consideration [Doc. No. 30] of UNIC’s Unopposed Motion Pursuant to Fed.

 R. Civ. P. 6(b) for Extension of Deadline to File Objections to Magistrate’s Report and

 Recommendation is GRANTED. The Court will consider the motion on an expedited basis.

        IT IS FURTHER ORDERED that UNIC’s Unopposed Motion Pursuant to Fed. R. Civ.

 P. 6(b) for Extension of Deadline to File Objections to Magistrate’s Report and Recommendation

 [Doc. No. 29] is GRANTED. The deadline for UNIC to file its objections to the Magistrate’s

 Report and Recommendation is extended to September 22, 2020.

        MONROE, LOUISIANA, this 14th day of September, 2020.




                                                         TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
